Citation Nr: 9935816	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  95-06 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been received  to 
reopen a claim of entitlement to service connection for a 
chronic back disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a fracture of the pelvis.

3.  Entitlement to service connection for residuals of a 
right hand injury.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to January 
1983.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 1995 rating decision by the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

This case was previously before the Board with regard to all 
three issues.  In a decision dated October 22, 1997, the 
Board found that new and material evidence had not been 
received to reopen the claims of entitlement to service 
connection for a chronic back disability and for residuals of 
a fracture of the pelvis.  In that same decision, the Board 
did find that new and material evidence had been received to 
reopen the veteran's claim of entitlement to service 
connection for residuals of a right hand injury; the October 
22, 1997, Board decision remanded the right hand issue to the 
RO for additional development.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals before March 1, 1999) (Court) which, upon a motion by 
the Secretary of Veterans Affairs, affirmed the Board's 
October 22, 1997, decision to the extent that it found that 
new and material evidence had been received to reopen a claim 
of entitlement to service connection for residuals of a right 
hand injury, and vacated and remanded the remaining back 
disorder and fracture of the pelvis issues to the Board for 
further review due to intervening caselaw (as more fully 
explained in the following decision).

As also hereinafter more fully explained, the Board hereby 
refers the RO to the actions directed by the remand portion 
of the Board's October 22, 1997, decision and emphasizes that 
such actions, if not already completed, must be fully 
complied with and a de novo review of the merits of the right 
hand issue must be accomplished by the RO to be followed by a 
supplemental statement of the case and return to the Board 
unless the benefit sought (service connection for right hand 
disability) is granted by the RO after a de novo review on 
the merits of that claim.  


FINDINGS OF FACT

1.  The claims file includes a medical diagnosis of current 
right hand disability, competent evidence of inservice 
incurrence, and medical evidence suggesting a link between 
current right hand disability and the veteran's active 
military service.   

2.  In a March 1994 decision, the Board denied entitlement to 
service connection for a chronic back disorder and for 
residuals of a fracture of the pelvis.  

3.  Certain items of evidence received subsequent to the 
March 1994 Board decision are so significant that they must 
be considered in order to fairly decide the merits of the 
claim based on chronic back disability.  

4.  There is no medical evidence of a nexus between a current 
back disorder and the veteran's period of active military 
service.  

5.  Evidence received subsequent to the March 1994 Board 
decision is not, by itself or in connection with evidence of 
record in March 1994, so significant that it must be 
considered in order to fairly decide the merits of the claim 
based on residuals of a fracture of the pelvis.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for residuals of a right hand injury is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The March 1994 Board decision which denied entitlement to 
service connection for a chronic back disorder and for 
residuals of a fracture of the pelvis is final.  38 U.S.C.A. 
§§ 7103, 7104(b) (West 1991).  

3.  New and material evidence pertinent to the chronic back 
disorder claim has been received since the March 1994 Board 
decision, and the veteran's claim of entitlement to service 
connection for a chronic back disorder is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  

4.  The veteran's claim of entitlement to service connection 
for a chronic back disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991). 

5.  New and material evidence pertinent to the residuals of a 
fracture of the pelvis claim has not been received since the 
March 1994 Board decision, and the veteran's claim of 
entitlement to service connection for residuals of a fracture 
of the pelvis has not been reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted in the Introduction section of this decision, the 
veteran's claims of entitlement to service connection for a 
chronic back disorder and for residuals of a fracture of the 
pelvis were denied by Board decision in March 1994.  The 
basis of the denial of the veteran's claims was that no 
current disability of the back or pelvis had been shown.  
Decisions of the Board are final.  38 U.S.C.A. §§ 7103, 7104.

Under judicial decisions subsequent to the October 22, 1997, 
Board decision which the Court vacated, when a veteran seeks 
to reopen a final decision based on new and material 
evidence, a three-step analysis must be applied.  Hodge v. 
West, 155 F.3d 1356, (Fed. Cir. 1998); Winters v. West, 
12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 209 
(1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Second, if new and material evidence has been 
presented, then, immediately upon reopening the veteran's 
claim, VA must determine whether the claim is well grounded 
under 38 U.S.C.A. § 5107(a).  In making this determination, 
all of the evidence of record is to be considered and 
presumed to be credible.  Robinette v. Brown, 8 Vet. App. 69, 
75-6 (1995).  Third, if the claim is found to be well 
grounded, then the merits of the claim may be evaluated, 
after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(a) has been met.  

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  
See also Hodge, 155 F.3d at 1363.  Further, when determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

I.  Chronic Back Disorder.

At the time of the Board's March 1994 decision, the evidence 
of record concerning the back consisted of service medical 
records and VA records.  

In service, starting in September 1976, the veteran 
complained of low back pain.  In August 1980, he complained 
of low back pain after heavy lifting; the assessment was 
lumbosacral strain.  

In September 1982, the veteran complained of low back pain 
after being involved in a motor vehicle accident in Italy.  
X-rays taken at an Italian hospital showed no fracture of the 
lumbosacral spine.  At a service department hospital, 
examination of the back revealed full range of motion, with 
no paraspinal spasms.  Pain on straight leg raising was 
noted.  

At an examination for separation in November 1982, slight 
discomfort at the extreme of flexion of the back was noted.  

VA X-rays in October 1987 showed a normal lumbosacral spine.  

At a VA examination in October 1987, the veteran gave a 
history of back sprain in service in 1977 and an injury to 
the back in a motor vehicle accident in service in 1982.  He 
complained of back pain when he lifted anything heavy.  On 
examination, the back had normal curvature and full range of 
motion; straight leg raising was from 0 degrees to 70 
degrees; there were no paresthesias to pinprick.  The 
pertinent diagnosis was history of recurrent trauma to the 
low back, which, by X-ray and physical examination, was 
within normal limits.  

Additional evidence added to the record since March 1994 
includes:  private medical reports from the Rocky Hill 
Veteran's Home and Hospital; VA treatment records; and, the 
veteran's statements and personal hearing testimony.  

In written statements and in testimony at a personal hearing 
in April 1995, the veteran has asserted that he has had 
chronic back pain since injuries in service.  His statements 
and testimony are, the Board finds, not "new" as they are 
cumulative of his prior statements and testimony at a 
personal hearing in December 1989.  

Records of the Rocky Hill Veterans' Home and Hospital, where 
the veteran resided for a period of time, show:  a diagnosis 
of postural backache by an orthopedic consultant in August 
1989; a diagnosis of chronic back sprain in October 1989; and 
a diagnosis of chronic back sprain in January 1990.  VA 
treatment records show a notation of low back sprain in 
December 1993.  

As noted earlier, the basis of the March 1994 Board decision 
as regards the back was that there was no evidence of current 
back disability.  Therefore, the newly received evidence 
which demonstrates that the veteran does have a current back 
disorder is "material," because it relates to the basis of 
the prior final disallowance of the claim for service 
connection for a back disorder.  The claim of entitlement to 
service connection for a chronic back disorder is thus 
reopened.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. 
§ 3.156(a).  

The next step in the analysis is to determine if the back 
disorder claim is well-grounded.  In this regard, a person 
who submits a claim for VA benefits shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a). 

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a decease or injury in service, 
as established by lay or medical evidence, as appropriate; 
and, third, there must be competent evidence of a nexus or 
relationship between the inservice injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d. 1464 
(Fed. Cir. 1997).  

A service connection claim may also be well grounded, under 
38 C.F.R. § 3.303(b), if evidence, regardless of its date, 
shows that a veteran had a chronic condition in service and 
still has such condition.  Such evidence must be medical, 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If a chronic 
condition in service and since service is not shown, the 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates a present disorder to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  

It should be noted that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  A claimant cannot meet this burden simply by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).

While the requirements for reopening the back disability 
claim have been met, after reviewing the record the Board is 
unable to find that the claim is well-grounded. There is 
competent evidence of an inservice injury or injuries to the 
back, and there is competent evidence of a current back 
disability.  However, what is lacking is medical evidence of 
a nexus between the current back disability and an injury or 
injuries sustained during the veteran's period of active 
service.  There is no medical evidence showing a continuity 
of back symptomatology to link his current low back problems 
to service.  In this regard, the Board notes that on VA 
examination in October 1987, the veteran did voice complaints 
related to the back, but no chronic back disorder was shown 
by clinical examination and there was no radiological 
evidence of any back disorder.  Given the fact that there is 
no medical evidence of back symptoms from 1982 until 
approximately 1987, and in light of the fact that there was 
no medical finding of a back disorder in 1987, the Board does 
not believe that the medical evidence shows a continuity of 
symptomatology to satisfy the nexus requirement for a well-
grounded claim.  Furthermore, there is no medical opinion 
linking his current back disorder to the claimed continuous 
post service symptomatology.  Savage.  Without medical 
evidence of a link between the veteran's current back 
disorder and his service, his claim must be viewed as not 
well-grounded. 

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
service connection for a chronic back disorder well grounded.  
See generally McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. 
Cir. 1997).  The Board views its discussion as sufficient to 
inform the veteran that medical evidence of a link to service 
is necessary to well ground his claim for service connection 
for a chronic back disorder.  Robinette v. Brown, 8 Vet. App. 
69, 77-78 (1995).  

II.  Residuals of a Fracture of the Pelvis. 

The evidence which was considered by the Board at the time of 
the March 1994 decision in connection with the veteran's 
claim for service connection for residuals of a fracture of 
the pelvis consisted of service medical records and a report 
of a VA examination in October 1987.  

The service medical records disclosed that, in September 
1982, after a motor vehicle accident, the veteran was taken 
to an Italian hospital.  He complained of pain at the right 
posterior sacral wing.  X-rays showed a thin, transparent 
line at the hip bone joint which led to the ilium, ending in 
the acetabulum cup.  Repeat X-rays at a service department 
hospital showed no evidence of a fracture.  On examination, 
there was tenderness over the right sacral notch/sciatic 
nerve.  The assessment was sciatic radiculopathy.  In 
December 1982, the veteran underwent physical therapy for a 
sacral contusion.  

There were no records of any postservice treatment of a 
problem with the pelvis.  

At a VA examination in October 1987, the veteran indicated 
that he may have fractured his coccyx in a motor vehicle 
accident in service in 1982, but he made no specific 
complaint concerning his pelvis.  No clinical findings as to 
the pelvis were reported.  

The additional evidence added to the record since March 1994 
concerning the pelvis consists of the veteran's testimony at 
a personal hearing in April 1995, at which he stated, "I just 
wanted to make it, you know, clear that I'm not filing for a 
pelvic-related service connection, that I just mentioned the 
car accident aggravated the back condition." 

Since March 1994, no medical evidence has been presented or 
secured which shows a fracture of the pelvis or any residual 
disability of the pelvis related to the motor vehicle 
accident in 1982.  

The additional evidence on this issue is not material, 
because it does not show a current disability of the pelvis.  
New and material evidence to reopen the claim for service 
connection for residuals of a fracture of the pelvis has not 
been submitted, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7104(b); 38 C.F.R. § 3.156(a).  

The Board observes that the RO has not determined initially 
whether the additional evidence on this issue is new and 
material, as defined by 38 C.F.R. § 3.156(a), in view of the 
Hodge decision.  However, regardless of whether or not the RO 
might determine, in view of Hodge, that new and material 
evidence has been received, the Board would not be bound by 
that determination.  It would remain the Board's function to 
review the RO's new and material evidence determination.  See 
generally Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd 83 
F.3d 1380 (Fed. Cir. 1996).  The Board further notes that the 
veteran's representative has been afforded an opportunity to 
present argument in light of Hodge.  As the Board is unable 
to find that new and material evidence has been received, no 
purpose would be served by remanding the case to the RO for a 
preliminary finding on the new and material evidence 
question.  Further, as the veteran's representative has been 
afforded the opportunity to present argument, the Board finds 
that there is no prejudice to the veteran by the Board's 
rendering of this decision without preliminary consideration 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

III.  Right Hand Disability.

As noted in the introduction, that part of the Board's 
October 22, 1997, decision which reopened the veteran's claim 
based on right hand disability and remanded the issue to the 
RO for additional development was not vacated by the Court in 
the January 28, 1999, Order which was the result of a motion 
by VA.  In other words, that part of the Board's October 22, 
1997, decision which reopened the veteran's right hand 
disability claim is controlling as is the remand directions 
set forth in that October 22, 1997, decision.  

At this point, the Board notes that unless a claim is well-
grounded, there is no duty to assist the veteran under 38 
U.S.C.A. § 5107(a).  In this regard, although the October 22, 
1997, Board decision reopened the right hand disability 
claim, there was no express finding that the claim was well-
grounded.  However, for the reasons set forth, the Board 
hereby finds that the right hand disability claim is, in 
fact, well-grounded. 

The claims file includes medical diagnoses in the 1980's and 
1990's of current disorders related to several fingers of the 
right hand, thus fulfilling the requirement of a medical 
diagnosis of current disability.  The veteran's assertions 
regarding incurrence during service are accepted as true for 
well-grounded purposes.  Finally, the Board notes that the 
examiner who conducted the VA examination in February 1996 
appears to have expressed an opinion as to a nexus between 
current disability and the veteran's service.  The Board 
therefore finds that the right hand disability claim meets 
the requirements of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a); Epps v. Gober;, 126 F3d. 1464 (Fed. Cir. 1997); 
Savage v. Gober, 10 Vet.App. 488 (1997).  

As previously noted, with a well-grounded claim arises the 
statutory duty to assist the claimant with the development of 
evidence in connection with his claim.  38 U.S.C.A. 
§ 5107(a).  In the remand portion of its October 22, 1997, 
decision, the Board directed the RO to accomplish certain 
development of the evidence.  As noted in the introduction, 
the remand directions set forth in the October 22, 1997, 
Board decision remain in effect and must now be accomplished 
in full by the RO with regard to the right hand disability 
issue. 



ORDER

The veteran's claim of entitlement to service connection for 
residuals of a right hand injury is well-grounded.  To this 
extent, the appeal is granted subject to the remand 
directions set forth in the Board's October 22, 1997, 
decision, which remand directions must be accomplished by the 
RO.  

Although new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic back disorder, his claim for this 
benefit is nevertheless not well-grounded.  To this extent, 
the appeal is denied.  

New and material evidence has not been received to reopen the 
veteran's claim of entitlement to service connection for 
residuals of a fracture of the pelvis.  To this extent, the 
appeal is denied.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

